DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 and 36-38 are currently pending in the application.  Claims 19, 20, and 36-38 are withdraw. The rejections of record from the office action dated 9/30/2020 not repeated herein have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended claim now recites, “…reacting any remaining epoxy groups, if any, by adding a monofunctional compound that is reactive with the epoxy groups, and heating the mixture until there is no detectable epoxy functionality…”.  
Firstly, it is not clear nor understood to what the monofunctional compound is being reacted with.  Is the monofunctional compound being reacted with the polyhydric phenol of Formula I or to the polyhydroxy ether of Structure II?  For purposes of examination, the claimed remaining epoxy groups will be interpreted as belonging to the finished coating. 
Secondly, the phrase “no detectable epoxy functionality” is vague/indefinite as it is not understood as to what limits constitute “detectable” (e.g. detectable using what methods, standards, or within what amount or degree?).  
Regarding claims 2-18, the claims are rejected as depending from a rejected claim and not curing the deficiencies therein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Niederst (WO 2014/025411A1) (alone), and alternatively, in view of Jin (US 2013/0178590).
Regarding claims 1-3 and 13, NIederst teaches a container (i.e. package or portion thereof), such as those of steel and aluminum [00114], comprising an undercoat and an overcoat composition for use on food-contact-surface of the interior food or beverage container (abstract, [0003]).  The coatings are substantially free of bisphenol A [0005].  
The undercoat, overcoat, or both comprise a polymer formed of a polyhydric phenol reacted with epichlorohydrin [00105-00106], which reads on the polyhdyroxy ether as claimed.  The polymer is also further reacted with a curing agent [00132].  

    PNG
    media_image1.png
    173
    453
    media_image1.png
    Greyscale

Regarding the polyhydric phenol, Neiderst teaches Formula II (shown above) [0073], for which positive examples including the structures in structures 1-16 [0082] and in [0088] which read on the structure as claimed.  At least one R1 is taught as being ortho and/or meta relative to oxygen (i.e. phenolic hydroxyl group) [0005, 0084].  As just one exemplified embodiment, the examiner notes Structure 6 (p. 22) which is identical to that as claimed in claim 13. 
The polyether polymer has a Mn of from 5,000-8,000 (i.e. 2,000 to 10,000) [00114].
The segments of the polymer of the Formula constitute at least 55 wt.% of the polymer (i.e overlapping with at least 70% by weight of the polyhydroxy ether) [0072].  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
While Neiderst does not expressly teach the amount (if any) of remaining epoxy groups, the examiner notes that the coating of Neiderst is cured/crosslinked (e.g. [00132]) and thus would not be expected to have any residual epoxy groups (i.e. if any), absent an objective contrary showing.  Thus, the coating of Neiderst satisfies the claim as currently filed. 
(Alternatively in view of Jin)  While the prior art of Niederst is believed to be obvious over all claimed limitations, in the event the residual
Jin is in the related field of epoxy coatings for metal can packaging [0003].   In particular Jin explains that the advancement of the reaction involving epoxies may lead to residual groups unreacted [0067].  Further, in certain examples, it may be beneficial to react all of the terminating end groups with one or more monofunctional reactants [0067].  The specific example of terminating epoxide groups with a monophenol is given [0067-0068]).  
Neiderst and Jin are both in related fields regarding metal can packaging.  In the event that the coating of Niederst has residual epoxy groups, it would have been obvious to one of ordinary skil in the art to subsequently react the residual epoxy with a monofunctional reactant (e.g. monophenol) as taught by Jin as being beneficial depending on the end use application and/or requirements thereof (Jin [0067-0068].   
Regarding claim 4, the curing agent is taught to be a phenoplast [00132]. 
Regarding claim 5, the claimed index “n” corresponds to “t” of Niederst which is taught as 0 or 1 (i.e. n = 1) [0005].
Regarding claim 6, the claimed index “m” corresponds to “n” of Niederst which is taught as 0 or 1 (i.e. m = 1) [0005].
Regarding claims 7 and 8, R1 (i.e. R1 as claimed) is taught to include alky groups of methyl, ethyl, propyl, butyl, and the like (i.e. C1-C4) [0050]. 
Regarding claims 9 and 10, R2 (i.e. R2 as claimed) is taught to include divalent alky groups (i.e. alkylene) of less than 15 carbon atoms (i.e. overlapping with C1 to C4 alkylene) [0058]
Regarding claims 11 and 12, the formula of Niederst reads on that of Formula III as claimed for which R1 is an alkyl group [0050], w=4 (i.e. y=4) [0005], v=0 to 4 (i.e. overlapping with x= 1 to 2) [0005], n = 0 or 1 (i.e. m = 0 to 1), and R2 (i.e. R2) is divalent [0005].  R1 (i.e. R1
The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 14, Niederst teaches the crosslinker, including phenoplasts [00132], to be included in the amount of at least about 0.01 to less than 30 wt.% by weight of the undercoat composition. This is identically 0.01 phenoplast :0.99 polymer to 30 phenoplast :70 polymer, or equivalently, 0.01 to 0.43 : 1 (i.e. overlapping with 0.2 to 6:1). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 15, Niederst teaches 2 and 3 piece cans [0145].  
Regarding claims 16 and 17, the coating compositing is water based or (organic) solvent based [00123].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Niederst’411 (WO 2014/025411A1) (alone), and alternatively, in view of Jin (US 2013/0178590), as applied to claim 1 above, and further in view of Niederst’323 (US 2015/0021323).
Regarding claim 18, the limitations of claim 1 have been previously set forth.  While Niederst’411 teaches the coating compositing being water based [00123], Niederst’411 is silent with regards to the polymer being grafted to a (meth)acrylic polymer.  
NIederst’323 is in the related filed of endeavor, teaching polyether polymer coating compositions (abstract).  In particular, Niederst’323 teaches an acrylic polyether copolymer formed by grafting acrylic onto a polyether polymer [0142], including methacrylic acid [0144] for making a water-dispersible polymer [0142].  
Niderst’411 and Nieders’323 are both in related fields of endeavor.  It would have been obvious to the skilled artisan at the time of filing to modify the polyhdyroxy ether polymer of Niederst’411 by grafting methacrylic groups to it as taught by Niderst’323, for the purpose of making the polymer water-dispersible (Niederst,’323, [0142]).   

Claims 1-4, 7, 8, and 14-18 are are rejected under 35 U.S.C. 103 as being unpatentable over Niederst’323 (US 2015/021323), (alone), and alternatively, in view of Jin (US 2013/0178590).
Regarding claims 1-3, Niederst’323 teaches a container (i.e. package or portion thereof), such as those of steel and aluminum [0025], comprising a coating composition for use on food-contact-surface of the interior food or beverage container (abstract, [0002, 0025]).  The coatings are substantially free of bisphenol A [0006].  
The coating is formed of a polyhydric phenol reacted with epichlorohydrin [0104-0106], which reads on the polyhdyroxy ether as claimed.  The polymer is also further reacted with a curing agent [0155].  

    PNG
    media_image2.png
    151
    411
    media_image2.png
    Greyscale

Regarding the polyhydric phenol, Neiderst’323 teaches Formula III (shown above) [0094].  At least one R1 is taught as being ortho or meta to oxygen (i.e. phenolic hydroxyl group) [0010, 0061].  This above corresponds to Applicant’s Formula I when m =n = 0, y = 4.  Niederst’323 teaches “v” to be 0 to 4 (i.e. overlapping with 1 to 2) [0067].
The polyether polymer has a Mn of from 5,000-8,000 (i.e. 2,000 to 10,000) [0123].
The segments of the polymer of the Formula constitute at least 55 wt.% of the polymer (i.e. overlapping with at least 70% by weight of the polyhydroxy ether) [0081].  The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
While Neiderst’323 does not expressly teach the amount (if any) of remaining epoxy groups, the examiner notes that the coating of Neiderst is cured/crosslinked (e.g. [0155]) and thus would not be expected to have any residual epoxy groups (i.e. if any).  Thus, the coating of Niederst’323 satisfies the claim as currently filed.  Also, Neiderst’323 explicitly teaches converting any epoxy-terminated polymers with fatty acids, etc., to form unsaturated reactive groups [0125].  Thus, this embodiment clearly teaches a polymer not having any remaining epoxy groups in the coating and thus reads on the claim as currently filed.   
(Alternatively in view of Jin)  While the prior art of Niederst’323 is believed to be obvious over all claimed limitations, in the event the residual epoxy groups are present, the examiner supplementary provides Jin.
Jin is in the related field of epoxy coatings for metal can packaging [0003].   In particular Jin explains that the advancement of the reaction involving epoxies may lead to residual groups unreacted [0067].  Further, in certain examples, it may be beneficial to react all of the terminating end groups with one or more monofunctional reactants [0067].  The specific example of terminating epoxide groups with a monophenol is given [0067-0068].  
Neiderst’323 and Jin are both in related fields regarding metal can packaging.  In the event that the coating of Niederst has residual epoxy groups, it would have been obvious to one of ordinary skill in the art to subsequently react the residual epoxy with a monofunctional reactant (e.g. monophenol) as 

Regarding claim 4, the curing agent is taught to be a phenoplast [0156]. 
Regarding claims 7 and 8, R1 (i.e. R1 as claimed) is taught to include alky groups of methyl, ethyl, propyl, butyl, and the like (i.e. C1-C4) [0074]. 
Regarding claim 14, Niederst’323 teaches the crosslinker, including phenoplasts [00132], to be included in the amount of at least about 0.01 to less than 50 wt.% by weight of the undercoat composition. This is identically 0.01 phenoplast :0.99 polymer to 50 phenoplast :50 polymer, or equivalently, 0.01 to 1 : 1 (i.e. overlapping with 0.2 to 6:1). The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 I).
Regarding claim 15, Niederst’323 teaches 2 and 3 piece cans [0025].  
Regarding claims 16 and 17, the coating compositing is water based or (organic) solvent based [0133].  
Regarding claim 18, Niederst’323 teaches the polymer was water dispersible and grafted to (meth)acrylic polymer [0142].  

Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.
Applicant argues on p. 7-8 with respect to both Niederst and Niederst’323 that neither the remaining epoxy groups to be reacted by adding a monofunctional compound that is reactive with the epoxy groups.  
In response to this argument, Applicant hasn’t shown that the finished coating of the Niederst reference(s) have any residual epoxy in the finished, cured, coating.  The coatings of both prior art references are indeed finished by curing/crosslinking.  As such, it would follow that no remaining epoxy groups exist in the finished coating, absent an objective contrary showing.  
Supplementary, an additional rejection of Jin who clearly teaches reacting residual epoxy with monofunctional reactants is also supplied.  
Finally, the examiner also notes for completion that by Applicant’s own admission as supplied in Spec., [0014]/PGPub [0017], reacting any remaining epoxy groups, if any, with a monofunctional compound is customary (emphasis added).   Thus, Applicant’s disclose that this action is customary to the ordinarily skilled artisan, and thus follows would be obvious thereto.  

Also, with respect to Niederst’323, the coating is explicitly taught to be convert any epoxy-terminated polymers with fatty acids, etc., to form unsaturated reactive groups [0125].  Thus, this embodiment clearly teaches a polymer not having any remaining epoxy groups in the coating and thus reads on the claim as currently filed.   
Supplementary, an additional rejection of Jin who clearly teaches reacting residual epoxy with monofunctional reactants is also supplied.  
Finally, the examiner also notes for completion that by Applicant’s own admission as supplied in Spec., [0014]/PGPub [0017], reacting any remaining epoxy groups, if any, with a monofunctional compound is customary (emphasis added).   Thus, Applicant’s disclose that this action is customary to the ordinarily skilled artisan, and thus follows would be obvious thereto.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782